DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on 15 July 2021 has been entered. Claims 5-8 are now pending in the application. Claims 1-4 have been canceled by the applicant.  
Applicant’s arguments on Pages 5-6, filed 15 July 2021, with respect to the claim objections and claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The objection of claims 5-8 and the rejections under 35 U.S.C. 112 have been withdrawn. 

Response to Arguments
Applicant's arguments filed 15 July 2021 have been fully considered but they are not persuasive.
Examiner respectfully disagrees applicant’s argument on Page 6, last paragraph, “the Examiner misinterpreted the technical aspect of Mongeau and incorrectly applied Mongeau against the claim language”. Though the magnetizing fixture 66 is not a pole to be formed, Mongeau teaches in Figs. 4A-10, a plurality of turns wrapped around the head 62 in magnetizing fixture 66, in para. [0043] that, “the magnetization system 60 generates a strong or high intensity magnetic field of short duration that is used to magnetize the magnetic material in the permanent magnets 54 of the magnetic poles 44”, and in [0053], “The magnetic poles 44 are initially installed in the rotor assembly 30 with the permanent magnets 54 in a non-magnetized condition. After installation and before operation of the generator 20, the magnetization system 60 is used to magnetize the permanent magnets 54 of each magnetic pole 44”. a conductor with a single turn (coil with single loop) as well as a conductor with multiple turns around a pole. Mongeau teaches the limitation of multiple turns. In other words, claims 5 and 8 fail to read the limitation one single loop or one single turn around the pole yet to be formed. See the Note below in para. [11], Claim Rejections - 35 USC § 102.

Applicant argues Page 7, first paragraph, “the operation of the switch 74 is not as the Examiner has interpreted” and further “There is no teaching or purpose in Mongeau to have the switching device connect the leads of the coil 64 to one another”. Examiner respectfully disagrees. Though the coils 66a-c in Fig. 10 of the magnetizing fixtures are not physically connect each other, Mongeau para. [0045] teaches “The control circuit 78 is configured to activate the charging circuit 76 to charge the capacitor bank 72 and is also configured to actuate the switching device 74 to abruptly discharge the stored charge from capacitor bank 72 as a transient high-voltage direct current pulse through the coil 64.” and further “control circuit 78 can cause the capacitor bank 72 and switching device 74 to output direct current pulses to the coil 64 with current flow in either a clockwise direction or a counter clockwise direction”  in which, it is electrically connects and disconnects the coil ends through the switching device 74. The method claim 5 recites “applying a pulse current to the electrical conductor…; and electrically connecting ends of the electrical conductor one another after formation of the pole of the rotor”, in which the “electrically connecting” limitation teaches the prior art reference Fig. 10. 

Further, the recited limitation in claim 5 “applying a pulse current to the electrical conductor after mounting the rotor shaft…; and electrically connecting ends of the electrical conductor one another after formation of the pole of the rotor” which fails to read any switching device or an intermediate step between applying a pulse current, disengage the pulse current means and then electrically connects the conductor to one another. It may be noted that, the claim fails to read any switching means to switch the “connecting ends of the conductor to one another after forming the pole of the rotor” as applicant argued in first paragraph of Page 7 “There is no teaching or purpose in Mongeau to have the switching device connect the leads of the coil 64 to one another”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-8 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Mongeau (US 20130169392).
Mongeau reads on the claims as follows:
Claim 5. A method for the production of a rotary permanently excited electrical machine (Figs. 1 to 4, see para. [0001], said method comprising: 
securing a magnet body of magnetizable but not yet magnetized material (54, Fig. 3) in or on a rotor body of a rotor (30) such that the magnet body is arranged in a region of pole yet to be formed (pole 44, Fig. 4, the magnetic poles 44 includes one or more permanent magnets 54 that are each composed of a permanent magnetic material susceptible to being permanently magnetized by a strong magnetic field, see para. [0036]);
arranging an electrical conductor around the pole yet to be formed (66, Figs 4-7, see Note below); 
fastening the rotor body on a rotor shaft (46, see Fig. 3); 
mounting the rotor shaft (46, Fig. 6), including the rotor body with the magnet body and the electrical conductor, relative to a stator in its subsequent operating position (Fig. 4); 
applying a pulse current to the electrical conductor (Figs. 4 and 4A, para. [0045]) after mounting the rotor shaft relative to the stator in the subsequent operating position to thereby form the pole of the rotor as the magnet body is magnetized (para. [0045]); and 
electrically connecting ends (see Fig. 10, coil 66a to 66g are connected to the capacitor bank 72 through the switch 74. A control circuit 78 activates the switch 74 to connect and disconnect the coil, para. [0045]) of the electrical conductor to one another after formation of the pole of the rotor (see Fig. 4A and Fig. 10, coils 66a to 66g are connected to same electrical circuit, para. [0045]).
Note: around is a subjective term. In Mongeau Fig. 7, the electrical conductor or coil 64 having plural turns wrapped about the head 62 becomes around the pole when fixture 66 places on top of magnetic material 54, which anticipates the limitation “arranging an electric conductor around the pole”. In other words, the pole yet to be formed magnetic material 54 becomes the part of fixture 66, which in turn becomes a pole. When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. (MPEP 2173.05(b)). Para. [0027] or [0035] of the specification fails to particularly point out the metes and bounds of the limitation “around” or “surround”. 

Claim 6. The method of claim 5, wherein a plurality of said magnetic body are arranged in regions of a plurality of said pole yet to be formed, with a plurality of said electrical conductor being arranged around the poles yet to be formed (66a-66g, Fig. 10) such that each of the poles is surrounded by one of the electrical conductors (see para. [0026], and the Note above).

Claim 7. The method of claim 5, wherein a plurality of said magnetic body are arranged in regions of a plurality of said pole yet to be formed, with the electrical conductor being a continuous conductor arranged around the poles (coil 64, Fig. 8 and fixtures 66a-66g, Fig. 10).

Claim 8. A method for the disassembly of a rotary permanently excited electrical machine having a stator and a rotor with a rotor body that is fastened on a rotor shaft (Figs. 3 and 4), said method comprising: 
electrically separating ends (see Fig. 10, coil 66a to 66g are connected to the capacitor bank 72 through the switch 74. A control circuit 78 activates the switch 74 instantly connects and 
applying a pulse current to the electrical conductor after separation of the ends of the electrical conductor to thereby demagnetize a magnet body that is arranged in or on the rotor body in a region of the pole (Fig. 7 and para. [0081]; and 
removing the rotor shaft including the rotor body with the demagnetized magnet body and the electrical conductor relative to the stator from its operating position (para. [0101]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 8:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729